762 F.2d 1010
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FRED A. OROSZ, PLAINTIFF-APPELLANT,v.SECRETARY OF HEALTH AND HUMAN SERVICES, DEFENDANT-APPELLEE.
NO. 84-3793
United States Court of Appeals, Sixth Circuit.
3/8/85

BEFORE: MERRITT and MILBURN, Circuit Judges; and WEICK, Senior Circuit Judge.


1
The plaintiff appeals the summary judgment affirming the Secretary's denial of social security disability benefits.  He now moves for the appointment of counsel and for leave to proceed on appeal in forma pauperis.  Those motions were referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
The plaintiff filed this action seeking review of the Secretary's denial of benefits.  The matter was referred to a Magistrate who entered a report on July 2, 1984 recommending the Secretary's motion for summary judgment be granted.  The report concluded with the following language:


3
ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Courts within ten (10) days of receipt of this notice.  Failure to file objections within the specified time WAIVES the right to appeal the District Court's order.  See United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


4
The plaintiff did not file objections to the report and recommendation.  On July 23, 1984, the district court adopted the Magistrate's report and recommendation and entered summary judgment for the Secretary.  This timely appeal followed.


5
In Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), this Court recently affirmed its holding in Walters that the failure to file objections to a Magistrate's report and recommendation under 28 U.S.C. Sec. 636(b)(1)(C) results in a waiver of the right to appeal the subsequent judgment of the district court.  Therefore,


6
It is ORDERED that the motions for appointment of counsel and pauper status be and they hereby are denied.


7
Upon examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  The plaintiff having waived the right to an appeal,


8
It is further ORDERED that the district court's judgment of July 23, 1984 be and it hereby is affirmed.  Rule 9(d)(2), Rules of the Sixth Circuit.